Case: 12-12565   Date Filed: 01/07/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12565
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:10-cv-01401-CEH-GJK



DEWEY MITCHELL LINDSAY,

                                                           Plaintiff-Appellant,


                                  versus


ADOPTION BY SHEPHERD CARE, INC.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 7, 2014)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12565      Date Filed: 01/07/2014      Page: 2 of 3


       Dewey Mitchell Lindsay, proceeding pro se, 1 appeals the district court’s

grant of summary judgment in favor of Adoption by Shepherd Care, Inc., in his

action alleging constitutional violations arising from a state court parental rights

termination proceeding. We construe his arguments on appeal as a challenge to the

district court’s determination that Lindsay’s claim he was denied a right to counsel

in the state court proceeding, in violation of his Fourteenth Amendment due

process rights, was barred by the Rooker-Feldman 2 doctrine.

       We review the grant of summary judgment de novo. Johnson v. Governor of

Fla., 405 F.3d 1214, 1217 (11th Cir. 2005). Whether a plaintiff’s complaint is

barred by the Rooker-Feldman doctrine is a legal question that we review de novo.

Doe v. Fla. Bar, 630 F.3d 1336, 1340 (11th Cir. 2011).

       The Rooker-Feldman doctrine is a jurisdictional rule that precludes lower

federal courts from reviewing state court judgments. Nicholson v. Shafe, 558 F.3d
1266, 1270 (11th Cir. 2009). The doctrine “precludes a United States district court

from exercising subject-matter jurisdiction in an action it would otherwise be

empowered to adjudicate.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 291 (2005). “The Rooker-Feldman doctrine . . . is confined to cases of

the kind from which the doctrine acquired its name: cases brought by state-court
       1
         Pro se pleadings are construed liberally. Tannenbaum v. United States, 148 F.3d 1262,
1263 (11th Cir. 1998).
       2
         The Rooker-Feldman doctrine derives from Rooker v. Fid. Trust Co., 263 U.S. 413
(1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                              2
               Case: 12-12565      Date Filed: 01/07/2014    Page: 3 of 3


losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Id. at 284.

       The district court did not err in determining the Rooker-Feldman doctrine

operated to bar Lindsay’s federal action. Lindsay’s continued insistence that his

federal case is actually an “appeal” of the state court parental rights termination

proceeding makes clear this is the type of case precluded by the Rooker-Feldman

doctrine. As to his remaining claims, Lindsay offers no specific argument with

respect to the district court’s order dismissing, for failure to state a claim, his Fifth

and Sixth Amendment claims and challenge to the constitutionality of Chapter 63,

Florida Statutes, and accordingly has waived those challenges. See Greenbriar,

Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989) (explaining

issues not raised on appeal are deemed waived). Thus, we affirm the judgment of

the district court.

       AFFIRMED.




                                            3